                                       MINUTES


 CASE NUMBER:             CIVIL NO. 14-00387 LEK-WRP
 CASE NAME:               Michael David Bruser et al., vs. Bank of Hawaii et al.,


 ATTYS FOR PLA:           Yuriko J. Sugimura
 ATTYS FOR DEFT:          Johnathan C. Bolton
 ATTYS FOR                Blake Bushnell
 INTERVENOR               Jennifer tung
 DEFTS:                   Joanna Zeigler
                          Adrienne S. Yoshihara
                          Simon Klevansky
                          Alika L. Piper
                          Kevin Herring
 ATTY FOR                 David C. Farmer
 RECEIVER


       JUDGE:       Leslie E. Kobayashi            REPORTER:         Debra Read

       DATE:        4/14/2020                      TIME:             11:00 AM - 11:20


COURT ACTION: EP: Telephonic Status hearing regarding [301] MOTION for
Instructions filed by Temporary Receiver, Steve K. Sombrero held.

All parties present telephonically.

Counsel, David C. Farmer addresses the Court regarding the issue of the deposit of the
funds.

Court hears from the parties regarding their position.

Court Orders: Receiver will deposit the funds into a flexible account that has some
interest that is accrued, but is not required to deposit it in an interest-bearing account such
as a Certificate of Deposit which requires a minimum time in which the money must
remain in that account.


Submitted by: Agalelei Elkington, Courtroom Manager
